Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 31, 2017

                                     No. 04-17-00249-CR

                               EX PARTE COBY STEWART,
                                       Appellant

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 486896
                       The Honorable Robert Behrens, Judge Presiding


                                        ORDER
       Before the Court is appellant’s motion for extension of time to file a brief and motion to
supplement the appellate record. Appellant’s motion for extension of time is GRANTED.
Appellant’s motion to supplement the record is DENIED as moot.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.




                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk